                Case 20-11941-JTD           Doc 362       Filed 11/19/20       Page 1 of 1



                      IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE DISTRICT OF DELAWARE

In re:                                            )        Chapter 11
                                                  )
ARANDELL HOLDINGS, INC., et al.,1                 )        Case No. 20-11941 (JTD)
                                                  )
                                                  )        (Jointly Administered)
                         Debtors.                 )
                                                  )        Related Docket No. 195

    NOTICE OF PARTIAL WITHDRAWAL OF MOTION SOLELY WITH RESPECT
         TO RELIEF SOUGHT AGAINST ARANDELL KENTUCKY, LLC

         PLEASE TAKE NOTICE THAT Trend Offset Printing Services, Inc., hereby

withdraws, without prejudice, its Motion of Trend Offset Printing Services, Inc. for Allowance and

Payment of Administrative Expense Claim Pursuant to 11 U.S.C. §§ 365(d)(3) and 503(B)(1)(A)

[Docket No. 195; Filed October 6, 2020], solely as it pertains to the relief sought in the Motion

against Arandell Kentucky, LLC.

Date: November 19, 2020                           SULLIVAN · HAZELTINE · ALLINSON LLC
      Wilmington, Delaware

                                                  /s/ William A. Hazeltine
                                                  William D. Sullivan (No. 2820)
                                                  William A. Hazeltine (No. 3294)
                                                  919 North Market Street, Suite 420
                                                  Wilmington, DE 19801
                                                  Tel: (302) 428-8191
                                                  Fax: (302) 428-8195
                                                  Email: bsullivan@sha-llc.com
                                                          whazeltine@sha-llc.com

                                                  Attorneys for Trend Offset Printing Services, Inc.




1
 The Debtors in these chapter 11 cases, and the last four digits of their U.S. taxpayer identification numbers
are: Arandell Holdings, Inc. (5311) (“Arandell Holdings”), Arandell Corporation (4270) (“Arandell
Corporation”), and Arandell Kentucky, LLC (1505) (“Arandell Kentucky”). The Debtors’ corporate
headquarters is located at N82 W13118 Leon Road, Menomonee Falls, WI 53051.
